ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED DECEMBER 31, 2007 MAINSTREET FINANCIAL CORPORATION 629 West State Street, Hastings Michigan 49058-1643 (269) 945-9561 www.mainstreetsavingsbank.com TABLE OF CONTENTS A Message from the President1 Selected Consolidated Financial Information2 Corporate Information 4 Shareholder Information5 Management's Discussion and Analysis of Financial Condition and Results of Operations6 Index to Consolidated Financial Statements21 A Message from the President Dear Fellow Shareholders: As we enter 2008, we continue to be very frustrated with the stagnant Michigan economy and its impact on our operations.However, we are grateful that the flat interest rate yield curve that appeared in 2004, and subsequently persisted for an unprecedented length of time, finally started to normalize in late 2007, as short term rates began to decline.Short term rates have continued to decline in 2008 due to aggressive actions by the Federal Reserve Board of Governors.During 2006 and 2007 the impact on the Bank of both the flat yield curve and the stagnant economy was dramatic in terms of increased cost of funds reducing net interest margin, minimal new business opportunities and increased loan delinquencies and losses.Before the yield curve began to normalize, the Bank’s average cost of funds had more than doubled.At the same time, interest rates on new loans remained very close to historic lows. The normalization of the interest rate yield curve to a more traditional, positive, slope is favorably impacting the Bank’s net interest margin.However, the ongoing weakness of the Michigan economy and the very weak housing market still frustrate new business development efforts and make it unlikely we will to continue to experience high loan delinquency levels in 2008.We remain hopeful that the traditional strength of the southwest Michigan market will eventually produce an economic recovery that will reinvigorate our primary market area, stabilize property values and increase lending opportunities with both new and existing customers. We continue to be proud of the heritage and reputation of our sole subsidiary, MainStreet Savings Bank.It is an organization built on providing very high quality customer service and the financial products and services expected from a true “community” bank.We say with pride “It’s How We Bank Here”. We appreciate your patience, understanding and support as we work through these challenging times. Sincerely, /s/ David L. Hatfield David L.
